Citation Nr: 0313895	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  97-31 008	)	DATE
	)
	)


THE ISSUE

Entitlement to the payment of attorneys fees in excess of 
$1,643.07 from past due benefits awarded for an increased 
rating of 100 percent for post-traumatic stress disorder 
(PTSD), effective from March 23, 2000.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February 1944 to 
November 1945.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a July 30, 2002 decision in which the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina, granted entitlement to payment 
of attorney fees in the amount of $1,643.07 from past due 
benefits paid to the veteran pursuant to an award of past-due 
benefits resulting from a July 10, 2002 rating decision.  

Initially, the Board notes that there appears to be some 
confusion as to whether the veteran contests the amount of 
the attorney's fee.  Although the attorney has repeatedly 
referenced his client's (or the veteran's) disagreement with 
the amount of the fee, the Board notes that, in September 
2002, the RO received from the veteran himself a statement 
that specifically indicated that he had no desire to appeal 
any VA decision at that time.  Therefore, the Board will 
refer to the attorney, who is seeking payment of a fee, 
hereafter as the appellant in this matter.

The Board notes that the appellant filed a notice of 
disagreement (NOD)with a June 7, 2002 notice of entitlement 
to payment of attorney's fees resulting from a June 6, 2002 
rating decision.  By letter dated in March 2003, the RO 
informed the appellant that his August 12, 2002, NOD had not 
been timely filed.  The claims file does not indicate that 
the appellant has filed a NOD following the March 2003 
notification that this NOD was not timely.  Therefore, that 
issue is not before the Board.


FINDINGS OF FACT

1.  The attorney and the veteran entered into the fee 
agreement in question in June 1993.

2.  A final decision by the Board in August 1999 granted an 
increased rating of 50 percent for PTSD.

3.  The Board's August 1999 decision was appealed to the 
United States Court of Appeals for Veteran's Claims (Court), 
which vacated the Board decision and remanded the matter to 
the Board; thereafter, the Board remanded the matter to the 
RO for readjudication.

4.  In a June 2002 rating decision, the RO awarded an 
increased rating of 70 percent for PTSD, effective from April 
3, 2000.

5.  In a July 10, 2002 rating decision, the RO awarded an 
increased rating of 100 percent for PTSD, effective from 
March 23, 2000.

6.  The past due benefits resulting from the RO's July 10, 
2002 rating decision amounted to $8,215.33.

7.  The amount withheld and paid as attorney fees to 
appellant from past due benefits resulting from the RO's July 
2002 rating decision was 20 percent of the past due benefits 
of $8,215.33, i.e., $1,643.07.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and the attorney as to representation before the 
Department of Veterans Affairs (VA) and the Board may be 
executed have been met regarding the attorney's 
representation in the claim for entitlement to an increased 
rating for PTSD.  38 U.S.C.A. § 5904(c) (West 2002); 38 
C.F.R. § 20.609(c) (2002).

2.  The appellant is not entitled to an attorney fee in 
excess of $1,643.07 for service rendered in connection with 
the award of past due benefits resulting from the RO's July 
10, 2002 rating decision which awarded an increased rating of 
100 percent for PTSD, effective from March 23, 2000.  38 
U.S.C.A. 5,110, 5111, (West 2002); 38 C.F.R. § 20.609(h)(3) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In his notice of disagreement, the appellant contends:

1.  The letter dated July 30, 2002 is not 
in compliance with the final orders of 
the United States Court of Appeals for 
Veterans Claims in the Snyder and Cox 
cases.

2.  Attorneys' fees are not properly 
calculated.

3.  Veteran's benefits are not properly 
calculated.

In the appeal filed after the issuance of the March 2003 
statement of the case, the appellant again asserted that the 
RO's calculations of past-due benefits are incorrect, without 
specifying any error in the calculations.

Payment of the attorney's fee is predicated upon meeting 
certain requirements.  The applicable regulation provides 
that attorneys may charge fees for work performed before VA 
under if all of the following conditions are met:  (1) A 
final decision has been promulgated by the Board with respect 
to the issue, or issues, involved; (2) The Notice of 
Disagreement which preceded that Board decision was received 
by the agency of original jurisdiction on or after November 
18, 1988; and (3) The attorney was retained not later than 
one year following the date on which that Board decision was 
promulgated.  38 C.F.R. § 20.609(c) (2002).  

The Board notes that Pub. Law 107-103, Title VI, § 603(b), 
115 Stat. 999 (Dec. 27, 2001) repealed Pub. Law 100-687, Div 
A, Title IV, § 403, 102 Stat. 4122 (Nov. 18, 1988), which 
provided that the November 18, 1988, amendment of 38 U.S.C. 
§ 5904(c) applied only with respect to services of agents and 
attorneys in cases in which a notice of disagreement was 
filed on or after November 18, 1988.  In this case, the 
determinative question is not whether a notice of 
disagreement was filed on or after November 18, 1988.

Furthermore, the issue in this case is not whether the 
appellant is entitled to charge a fee.  The RO so found, and 
the Board agrees.  Rather, at issue is the amount of the fee 
that he is to be paid from past due benefits resulting from 
the RO's July 10, 2002 rating decision, which awarded an 
increased rating of PTSD from 70 percent to 100 percent, 
effective from March 23, 2000.  The appellant contends that 
the amount of past-due benefits owed the veteran and the 
amount of the attorneys fees were miscalculated, without 
specifying any particular calculation error.

In this case, the attorney fee agreement provides that the 
appellant was entitled to the payment of a fee of 20 percent 
of past-due benefits.  Payment of the fee was to be made 
directly to the attorney from VA.  The appellant has not 
asserted that the fee is unreasonable.  

Past-due benefits is defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., March 23, 2000, and the date of the grant of the 
benefit by the RO, i.e., July 10, 2002, resulting from the 
increased rating for PTSD from 70 to 100 percent.  Thus, the 
attorney is entitled to payment of 20 percent of the amount 
accrued between those two dates, based on the increased 
rating from 70 to 100 percent.  

As the effective date of the increased rating of 100 percent 
for the veteran's disability from PTSD was March 23, 2000, 
the date of commencement of the period of payment was April 
1, 2000, i.e., the first day of the month following the 
effective date of the award.  38 U.S.C.A. §5111 (West 2002).  
The end of the period used to calculate past due benefits is 
the date of the decision granting the increased rating, that 
is, July 10, 2002.  Therefore, the period under consideration 
is from April 1, 2000 to July 10, 2002.  The Board has 
reviewed the RO's calculations and compared them with 
applicable regulations and finds that the RO has correctly 
calculated the amount of past-due payments resulting from the 
increased rating for PTSD during the period from April 1, 
2000 to July 10, 2002.  During that period, the difference 
between the amount the veteran was paid for his disabilities 
and the increased amount resulting from the increased rating 
of 100 percent for PTSD was $8,215.33.  Twenty percent of 
that amount is $1,643.07.  The RO's calculations have been 
provided to the appellant in detail in the statement of the 
case provided to him in March 2003.  As noted above, the 
appellant has not indicated with any specificity why he 
contends that the calculations are incorrect, and the Board 
does not identify any error in the calculation.

The appellant has also asserted that the RO's decision is not 
in compliance with the Court's decisions in "Snyder and 
Cox".  There are numerous Court decisions in which Snyder or 
Cox is the appellant.  Not only has the appellant failed to 
provide sufficient information to identify to which of these 
decisions he is referring, he has also failed to identify why 
the RO's letter fails to comply with any Court decision or 
order.  Therefore, the Board has no basis upon which to 
consider the merits of that assertion.


ORDER

The appellant is not entitled to the payment of attorneys 
fees in excess of $1,643.07 from past due benefits awarded 
for an increased rating of 100 percent for post-traumatic 
stress disorder (PTSD), effective from March 23, 2000.



                    
_________________________________________________
	MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



